     Case 3:18-cv-01284-E Document 73 Filed 12/30/19   Page 1 of 10 PageID 626


                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

ANA POLOCENO, individually and          §
as next friend of A.I., a Minor,        §
                                        §
        Plaintiff,                      §
                                        §         Civil No. 3:18-CV-01284-E
v.                                      §
                                        §
DALLAS INDEPENDENT SCHOOL               §
DISTRICT and                            §
KEENAN WASHINGTON,                      §
                                        §
        Defendants.                     §

                      MEMORANDUM OPINION AND ORDER

        Before the Court are Defendant Dallas Independent School District’s

and Defendant Keenan Washington’s Motions to Dismiss Plaintiff’s Second

Amended Complaint (Docs. 60 and 61). For reasons that follow, the Motions

are granted and Plaintiff’s claims are dismissed with prejudice.

        Plaintiff Ana Poloceno brings this suit individually and on behalf of her

minor daughter, A.I.      This case was transferred to Judge Ada Brown on

September 18, 2019.       On June 21, 2019, the previous judge granted the

Defendants’ Motions to Dismiss Plaintiff’s First Amended Complaint. Plaintiff

was granted leave to replead certain claims and filed a Second Amended

Complaint. In her Second Amended Complaint, Plaintiff alleges that A.I. was

a student at a middle school in the Dallas Independent School District (DISD)

and Washington was her physical education teacher. If students did not wear


                                        1
  Case 3:18-cv-01284-E Document 73 Filed 12/30/19   Page 2 of 10 PageID 627


gym clothes for P.E., they had to do “ceiling jumps” as punishment. A “ceiling

jump” is when a person squats down with both hands and hips to the floor

and then jumps up with hands to the ceiling. As the school year progressed,

the number of ceiling jumps given as punishment increased. In the first six

weeks of the school year, the number of jumps required was 30. In April

2016, a student who did not dress properly for P.E. had to do 260 ceiling

jumps. On about April 15, 2016, A.I. failed to wear the appropriate clothes to

P.E. class. As punishment, Defendant Washington forced A.I. to do about 260

ceiling jumps without taking a break. It was only the second time that school

year that A.I. failed to wear gym clothes to P.E., and she did not have the

endurance of others who regularly did not dress appropriately for P.E.

Washington knew this, and knew at least five female students had recently

gone to the school nurse complaining of pain from the jumps, but proceeded

with the punishment. A.I. was bedridden for a few days after the incident.

Her condition grew worse, and she was hospitalized for almost a week and

diagnosed with rhabdomyolysis, breakdown of muscle tissue.              Child

Protective Services and DISD conducted investigations of Washington for the

discipline imposed on A.I.    The DISD investigator found “violations for

student discipline, corporal punishment, and student welfare and wellness

against Defendant Washington.”

     Plaintiff asserts two claims in her Second Amended Petition.         She

alleges DISD violated Title IX of the Education Amendments of 1972 and

                                      2
  Case 3:18-cv-01284-E Document 73 Filed 12/30/19      Page 3 of 10 PageID 628


contends Washington is liable pursuant to Section 22.0511 of the Texas

Education Code. Both defendants have moved to dismiss Plaintiff’s claim for

failure to state a claim upon which relief can be granted.

      Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain

a “short and plain statement of the claim showing that the pleader is entitled

to relief.” FED. R. CIV. P. 8(a)(2). If a plaintiff fails to satisfy Rule 8(a), the

defendant may move to dismiss the plaintiff’s claims for “failure to state a

claim upon which relief may be granted.” Id. 12(b)(6). To survive such a

motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to “state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.         Id. In

reviewing a motion to dismiss under Rule 12(b)(6), the court must accept all

well-pleaded facts in the complaint as true and view them in the light most

favorable to plaintiff. Walker v. Beaumont Indep. Sch. Dist., 938 F.3d 724, 735

(5th Cir. 2019).

                         Title IX Claim Against DISD

      Title IX prohibits sex discrimination by recipients of federal education

funding. Jackson v. Birmingham Bd. of Educ., 544 U.S. 167, 173 (2005). The

statute provides that “[n]o person in the United States shall, on the basis of

                                         3
  Case 3:18-cv-01284-E Document 73 Filed 12/30/19     Page 4 of 10 PageID 629


sex, be excluded from participation in, be denied the benefits of, or be

subjected to discrimination under any education program or activity

receiving Federal financial assistance.”     20 U.S.C. § 1681(a).    Title IX is

enforceable through an individual’s private right of action and allows for the

recovery of damages. Davis v. Monroe Cty. Bd. of Educ., 526 U.S. 629, 639

(1999). Because Title IX was enacted under the Spending Clause, private

damages actions are available only where recipients of federal funding had

adequate notice that they could be liable for the conduct at issue. Id. at 640.

      A plaintiff can bring a Title IX claim when there is an official policy of

intentional discrimination by an institution. See Gebser v. Lago Vista Indep.

Sch. Dist., 524 U.S. 274, 290 (1998). A plaintiff can also bring a Title IX claim

when an institution itself intentionally acted in clear violation of Title IX by

remaining deliberately indifferent to acts of discrimination of which it had

actual knowledge.    Davis, 526 U.S. at 642; see Jackson, 544 U.S. at 182

(deliberate indifference to sexual harassment constitutes intentional

discrimination on basis of sex); Gebser, 524 U.S. at 290 (requirements of

actual notice and deliberate indifference are restricted to cases that do not

involve entity’s official policy). To violate Title IX, a funding recipient need

not have intended to violate Title IX, but need only have intended to treat

women differently. Pederson v. La. State Univ., 213 F.3d 858, 881 (5th Cir.

2000).



                                        4
  Case 3:18-cv-01284-E Document 73 Filed 12/30/19    Page 5 of 10 PageID 630


      In her First Amended Petition, Plaintiff alleged that Washington treated

boys and girls the same even though professional standards of care required

him to treat them differently. She asserted that Washington’s P.E. program

violated Title IX because it did not consider the physical and metabolic

differences between boys and girls. Plaintiff alleged DISD was liable under

Title IX because A.I.’s school principal and nurse both knew that female

students were more likely than males to be injured by Washington’s

punishment.

      The previous judge granted DISD’s motion to dismiss the Title IX claim

in Plaintiff’s First Amended Petition for multiple reasons. First, Plaintiff did

not allege facts showing intentional discrimination. Her allegations that boys

and girls were treated the same supported only a potential disparate impact

claim, and Title IX does not provide a remedy for a disparate impact claim.

In addition, even if Plaintiff’s disparate impact claim was viable under Title

IX, to establish DISD’s liability, Plaintiff was required to allege that an

appropriate person had actual knowledge of the alleged discrimination and

responded with deliberate indifference. Plaintiff did not allege facts showing

actual knowledge of an appropriate person or deliberate indifference.

Plaintiff did not provide factual allegations to support her conclusory

assertion about the principal’s knowledge. As for the existence of deliberate

indifference, Plaintiff did not allege how DISD handled the first five injuries,



                                       5
  Case 3:18-cv-01284-E Document 73 Filed 12/30/19       Page 6 of 10 PageID 631


and there was no evidence DISD was aware of them. Also, DISD investigated

the incident involving A.I.

      In   Plaintiff’s   Second   Amended   Petition,    Plaintiff   asserts   that

Washington treated A.I. and other female students the same as the male

students in physical education class when A.I. should have been treated

“substantially different.” Plaintiff again alleges DISD violated A.I.’s rights

pursuant to Title IX by having “a physical exercise program that did not

consider the physical and metabolic differences between boys and girls.” The

paragraph in which she sets out a claim for violations of Title IX (paragraph

VIII), is identical to the Title IX paragraph in her First Amended Complaint.

She alleges the elements of a Title IX claim, including that the defendant

entity must be on notice of the mistreatment and be deliberately indifferent

to the mistreatment.       Plaintiff also alleges that DISD’s failure “to have

effective policies, procedures, practices, customs and professional training

programs in place to insure A.I. was not a victim of discrimination” violated

her rights under Title IX.

      In its Motion to Dismiss the Second Amended Complaint, DISD contends

Plaintiff has not cured the deficiencies in the pleadings.           DISD argues

Plaintiff’s Second Amended Complaint does not identify an official policy of

sex discrimination. DISD also argues that Plaintiff has again failed to state

facts showing DISD had actual knowledge of discrimination and acted with

deliberate indifference.

                                        6
  Case 3:18-cv-01284-E Document 73 Filed 12/30/19    Page 7 of 10 PageID 632


      Plaintiff has not alleged facts amounting to an official policy of

discrimination. To the extent she alleges DISD failed to have a policy in place,

the failure to promulgate a policy does not constitute discrimination under

Title IX. Gebser, 524 U.S. at 292.

      In her response to DISD’s motion to dismiss, Plaintiff asserts that her

Title IX claim is viable pursuant to a “heightened risk analysis.” The phrase

“heightened risk analysis” does not appear in the Second Amended Complaint.

Plaintiff argues in her response that the discrimination at issue is her

heightened risk that the exercise regimen would injure female students. She

further argues that the heightened risk was known by a staff member with

authority to change the practice, the school principal Benjamin Dickerson.

She also asserts DISD was deliberately indifferent to the heightened risk A.I.

faced.

      Plaintiff still has not pleaded facts to show intentional discrimination

on the part of DISD. She alleges Washington treated boys and girls the same

when punishing them for violations of the P.E. dress code, but should have

treated them differently. Under the facts of this case, her “heightened risk”

argument is just another way of alleging disparate impact. As stated in the

previous opinion granting DISD’s motion to dismiss the previous complaint:

      In Alexander v. Sandoval, the Supreme Court concluded that under
      Title VI, on which Title IX is patterned, there is no private right
      of action to enforce disparate impact claims. 532 U.S. 275, 280–
      81 (2001). While the Fifth Circuit has not addressed the issue
      since Sandoval was decided, courts within the Fifth Circuit and

                                       7
  Case 3:18-cv-01284-E Document 73 Filed 12/30/19          Page 8 of 10 PageID 633


      around the country have interpreted Sandoval as allowing a
      private right of action to enforce disparate treatment claims only.
      See, e.g., Manley v. Tex. S. Univ., 107 F. Supp. 3d 712, 726 (S.D.
      Tex. 2015); see also Doe 1 v. Baylor Univ., 240 F. Supp. 3d 646,
      657 n.3 (W.D. Tex. 2017).

Title IX does not provide a remedy for a disparate impact claim such as

Plaintiff’s.

      Even if her disparate impact claim was actionable, Plaintiff has failed

to allege facts that would show DISD knew that females had a heightened risk

of injury from Washington’s discipline methods.             Plaintiff alleges in her

Second Amended Petition that “a number of female students were

significantly injured because of the mistreatment by Washington” and that

the   school     principal,   Dickerson,   was   aware     of   these    injuries   and

mistreatment. She further alleges Principal Dickerson “observed students on

a number of occasions doing ceiling jumps under the supervision and

direction of Washington and was knowledgeable of the practice and its

effects.” She further alleges Dickerson failed to stop the injurious practice.

Principal Dickerson may be an appropriate person for Title IX purposes.

Nevertheless, these factual allegations do not support a conclusion that DISD

knew that Washington intended to discriminate against female students

through    his    punishment     program.        Without    actual      knowledge    of

discrimination, DISD cannot be liable under Title IX. Accordingly, the Court

GRANTS DISD’s motion to dismiss the Second Amended Complaint. Plaintiff

has already been given an opportunity to cure the pleading deficiencies in her

                                           8
  Case 3:18-cv-01284-E Document 73 Filed 12/30/19    Page 9 of 10 PageID 634


complaint as to DISD. The Court concludes that further amendment is not

warranted. See Great Plains Trust Co. v. Morgan Stanley Dean Witter & Co.,

313 F.3d 305, 329 (5th Cir. 2002). Accordingly, Plaintiff’s claims against DISD

are DISMISSED WITH PREJUDICE.

             Texas Education Code Claim Against Washington

      Defendant Washington also contends that Plaintiff’s claim against him

should be dismissed with prejudice.        In her Second Amended Complaint,

Plaintiff alleges that Washington “is liable to A.I. pursuant to Texas Education

Code, Section 22.0511 as A.I. suffered physical injuries at the hand of

Washington during a time period she was being punished by him.” This is the

exact allegation Plaintiff made in her First Amended Complaint for this cause

of action. Plaintiff has not made any changes to her Complaint in connection

with this claim. Section 22.0511 provides professional employees of a school

district immunity in certain situations. See TEX. EDUC. CODE ANN. § 22.0511. In

granting Washington’s Motion to Dismiss Plaintiff’s First Amended Complaint

as to this claim, the previous judge determined that section 22.0511 does not

provide an independent cause of action against Washington. See Doe v. S & S

Consol. I.S.D., 149 F.Supp.2d 274, 297 (E.D. Tex. 2001) (language used in

section 22.0511 “does not affirmatively create rights for a plaintiff”).

Plaintiff’s Second Amended Complaint does not contain new allegations that

would change this conclusion. The Court GRANTS Washington’s Motion to

Dismiss. Plaintiff has already been given an opportunity to cure the pleading

                                       9
 Case 3:18-cv-01284-E Document 73 Filed 12/30/19   Page 10 of 10 PageID 635


deficiencies in her complaint as to Washington. The Court concludes that

further amendment is not warranted.      See Great Plains, 313 F.3d at 329.

Accordingly, Plaintiff’s claims against Defendant Washington are DISMISSED

WITH PREJUDICE.

     SO ORDERED.

     Signed December 30, 2019.

                                         _____________________________
                                         ADA BROWN
                                         UNITED STATES DISTRICT JUDGE




                                    10
